Allowable Subject Matter
Claims 1-10, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a packaged radar comprising:  a plurality of laminate layers; a ground plane associated with at least one of the laminate layers; a transmit antenna and a receive antenna associated with at least one of the laminate layers; and an electromagnetic band gap structure arranged between the transmit antenna and the receive antenna for isolating the transmit antenna and the receive antenna, the electromagnetic band gap structure comprising a plurality of elementary cells forming a plurality of adjacent columns each coupled to the ground plane  and particularly including “  wherein, in a plan view, the electromagnetic band gap structure further comprises a conformal wall of only one, two, or three rows of adjacent columns between the transmit antenna and the receive antenna, wherein the transmit antenna and the receive antenna are coplanar, and wherein a trajectory of the conformal wall follows a layout determined by a placement of the transmit antenna and a placement of the receive antenna ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-10, 12-14 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a packaged radar comprising: a ground plane; a transmit antenna and a receive antenna; and an electromagnetic band gap structure arranged between the transmit antenna and the receive antenna and coupled to the ground plane for isolating the transmit antenna and the receive antenna, the electromagnetic band gap structure comprising a plurality of adjacent columns each comprising at least one conductive planar element and at least one columnar element coupled to the at least one conductive planar element and particularly including “ wherein, in a plan view, the electromagnetic band gap structure further comprises a conformal wall of only one, two, or three rows of adjacent columns between the transmit antenna and the receive antenna, wherein the transmit antenna and the receive antenna are coplanar, and wherein a trajectory of the conformal wall follows a layout determined by a placement of the transmit antenna and a placement of the receive antenna  ”, in combination with the remaining claimed limitations as recited in claim 15.
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method of manufacturing a packaged radar comprising: forming a plurality of laminate layers; forming a ground plane on at least one of the laminate layers; forming a transmit antenna and a receive antenna on at least one of the laminate layers; and arranging an electromagnetic band gap structure between the transmit antenna and the receive antenna for isolating the transmit antenna and the receive antenna   and particularly including “ wherein, in a plan view, the electromagnetic band gap structure further comprises a conformal wall of only one, two, or three rows of adjacent columns between the transmit antenna and the receive antenna, wherein the transmit antenna and the receive antenna are coplanar, and wherein a trajectory of the conformal wall follows a layout determined by a placement of the transmit antenna and a placement of the receive antenna ”, in combination with the remaining claimed limitations as recited in claim 16 (claims 17-23 are allowable since they are dependent on claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization 
 
/Minh D A/
Primary Examiner
Art Unit 2844